Name: Decision No 3/93 of the ACP-EEC Customs Cooperation Committee of 8 September 1993 derogating from the definition of the concept of 'originating products' to take account of the special situation of Senegal with regard to its production of canned tuna
 Type: Decision
 Subject Matter: international trade;  foodstuff;  Africa;  fisheries
 Date Published: 1993-09-28

 Avis juridique important|21993D0928(02)Decision No 3/93 of the ACP-EEC Customs Cooperation Committee of 8 September 1993 derogating from the definition of the concept of 'originating products' to take account of the special situation of Senegal with regard to its production of canned tuna Official Journal L 242 , 28/09/1993 P. 0027 - 0027DECISION No 3/93 OF THE ACP-EEC CUSTOMS COOPERATION COMMITTEE of 8 September 1993 derogating from the definition of the concept of 'originating products` to take account of the special situation of Senegal with regard to its production of canned tuna(93/515/EEC)THE ACP-EEC CUSTOMS COOPERATION COMMITTEE, Having regard to the Fourth ACP-EEC Convention, signed at LomÃ © on 15 December 1989, and in particular Article 31 (8) of Protocol 1 thereof, Whereas derogations may be made from the origin rules of that Protocol when warranted by the development of existing industries or the creation of new industries; Whereas Article 31 (8) of Protocol 1 lays down a special procedure for derogations concerning canned tuna which are automatically granted within an annual quota; Whereas the African, Caribbean and Pacific (ACP) States have submitted a request under the said Article 31 (8) from the Government of Senegal for a derogation from the definition set out in Protocol 1 in respect of the canned tuna produced by that State from 1 January 1993 to 31 December 1997; Whereas Fiji has already been granted a derogation for an annual quantity of 1 500 tonnes and the Government of Mauritius has requested a derogation for a quantity of 500 tonnes a year; Whereas in these circumstances a derogation from the definition of the concept of originating products should be accorded to Senegal for an annual quantity of 500 tonnes of canned tuna for the period from 1 January 1993 to 31 December 1997, HAS DECIDED AS FOLLOWS: Article 1 By way of derogation from the special provisions of the list in Annex II to Protocol 1, canned tuna falling within heading No 16.04 of the Common Customs Tariff and manufactured by Senegal shall be considered as originating in Senegal under the conditions set out in this Decision. Article 2 The derogation provided for in Article 1 shall relate to a quantity of 500 tonnes of canned tuna falling within heading No 16.04 of the Common Customs Tariff produced in and exported from Senegal in the period between 1 January 1993 and 31 Decemberr 1997. Article 3 The competent authorities of Senegal shall take the necessary steps to carry out quantitative checks on exports of the products referred to in Article 2 and shall forward to the Commission every three months a statement of the quantities in respect of which EUR 1 movement certificates have been issued on the basis of this Decision. Article 4 The ACP States, the Member States and the Community shall be bound, each to the extent to which it is concerned, to take the measures necessary to implement this Decision. Article 5 This Decision shall enter into force on the day of its adoption. Done at Brussels, 8 September 1993. For the ACP-EEC Customs Cooperation Committee The Chairmen Francis K. MUTHAURA P. WILMOTT